DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 1 and sub-species a (without elected claims) in Paper on 08/13/2021 is acknowledged.  

Applicant’s arguments regarding the restriction requirement have been considered; however, the traversal was on the grounds that there is no serious burden on the Examiner in examining assuming all of claims 1-16 together (since there is no election of claims according to the elected species 1 and sub-species a.  Therefore, the requirement is considered to be final.

Applicant argues that “the election of species 1 is made with traverse because the claims are directed to the features of FIGS. 1A-1C, and no species is identified as corresponding to those figures.  The election of sub-species a is made with traverse because (1) the claims are directed to the features of FIGS. 1A-1C, including FIG. 1C; (2) the sub-species are directed respectively to FIGS. 9A-9D; and (3) FIGS. 9A-9D are identified in the specification as describing circuits that are alternatives to the circuit of FIG. 1C.”  

Examiner agrees with this argument since claims 1-3 related to the schematic circuits (circuit diagrams) of the devices, NOT the structures of device as shown in Figures 2A-C, 3A-C, 8A-C, 10 and 11.  However, FIGS. 9A-9D are NOT alternatives to (or obvious changing from) the circuit of FIG. 1C, which will be serious burden on the Examiner in examining and searching for different inventions appearing in the schematic circuits (circuit diagrams) of FIGS. 9A-9D since there is no obvious change in the circuit of FIGS. 9A-9D from the circuit of FIG. 1C.

Furthermore claims 4-16 related to the structures of device as shown in Figures 2A-C, 3A-C, 8A-C, 10 and 11. Applicant should elected one species:
Claims 5-7: The semiconductor device according to claim 1, wherein the first display element has a region overlapping with the second display element according to the structures of device as shown in Figures 2A-C, 3A-C, 8A-C, 10 and 11. 
Claims 8-10: The semiconductor device according to claim 1 further comprising a functional layer between the first display element and the second display element, the functional layer comprising a first contact electrically connected to the first display element and a second contact electrically connected to the second display element according to the structures of device as Figures 2A-C, 3A-C, 8A-C, 10 and 11. 
Claims 11-13: The semiconductor device according to claim I, further comprising an opening, the opening overlapping with the second display element according to the structures of device as shown in Figures 2A-C, 3A-C, 8A-C, 10 and 11.  

Since applicants do not elected claims according to the elected species 1 and sub-species a in the response, therefore claims 1-16 assume to be the elected Species.


    PNG
    media_image1.png
    261
    253
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    359
    339
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    360
    349
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    383
    369
    media_image4.png
    Greyscale

Since independent claims 1-3 do not fit with the descriptions in Figs.9A-C, included the elected Fig. 1C and Fig. 9A.  Different schematic circuits of Figs. A-D used different identification numbers W1/W2/W3/W4/W5/W6/W7/W8 for the same assigned wiring name. Therefore, applicants need to clarify the claim languages for the elements before examiner provides the art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Arguments in claims 1-3 below need to clarify before applying the art rejection.

Claim 1: A semiconductor device comprising a pixel, the pixel comprising: 
a first transistor Tr1/SW1; 
a first display element D1/750; 
a second transistor TR2/SW2; 
a second display element D2/550; 
a third transistor TR3/M; 
a first wiring W1/S1(j) electrically connected to one of a source electrode and a drain electrode of the first transistor Tr1/SW1 and one of a source electrode and a drain electrode of the second transistor TR2/SW2; [Figs. 9A show a first wiring W1/S1(j) does not electrically connected to one of a source electrode and a drain electrode of the second transistor TR2/SW2. However, Fig. 9C of nonelected Sub-Species c shows a first wiring W1/S1(j) electrically connected to one of a source electrode and a drain electrode of the second transistor TR2/SW2];
a second wiring W2/G1(j) electrically connected to a gate of the first transistor Tr1/SW1; 
a third wiring W3/ANO electrically connected to a gate of the second transistor TR2/SW2; [Fig. 9A shows a third wiring W3/ANO does not electrically connected to a gate of the second transistor TR2/SW2. However, Figs. 9A-B shows a third wiring W3/ANO electrically connected one of a source electrode and a drain electrode of the third transistor TR3/M. Fig. 9C of the nonelected Sub-Species c shows a third wiring G2(i) electrically connected to a gate of the second transistor TR2/SW2];
a fourth wiring W4/COM1 electrically connected to one of a source electrode and a drain electrode of the third transistor TR3/M; [Fig. 9A shows a fourth wiring W4/COM1 does not electrically connected to one of a source electrode and a drain electrode of the third transistor TR3/M.  However, Figs. 9A-B shows a fourth wiring W4/COM1 electrically connected to one electrode of the first display element D1/750. However, Fig. 9C of the nonelected Sub-Species c shows a fourth wiring W4/ANO electrically connected to one of a source electrode and a drain electrode of the third transistor TR3/M];
a fifth wiring W5/VCOM2 electrically connected to a first electrode of the first display element D1/750; [Fig. 9A shows a fifth wiring W5/VCOM2 does not electrically connected to a first electrode of the first display element D1/750.  However, Figs. 9A-B shows a fifth wiring W5/VCOM2 electrically connected to one electrode of the second display element D2/550. Figs. 9C-D of the nonelected Sub-Species c-d show a fifth wiring W5/VCOM1 electrically connected to a first electrode of the first display element D1/750];
a sixth wiring W6/G2(i) electrically connected to a first electrode of the second display element D2/550, [Fig. 9A shows a sixth wiring W6/G2(i) does not electrically connected to a first electrode of the second display element D2/550. However, Fig. 9A shows a sixth wiring W6/G2(i) electrically connected to the gate of the second transistor TR2/SW2. Fig. 9C-D of the nonelected Sub-Species c-d shows a sixth wiring W6/VCOM2 electrically connected to a first electrode of the second display element D2/550];
wherein the other of the source electrode and the drain electrode of the first transistor Tr1/SW1 is electrically connected to a second electrode of the first display element D1/750, 
wherein the other of the source electrode and the drain electrode of the second transistor TR2/SW2 is electrically connected to a gate of the third transistor TR3/M, and 
wherein the other of the source electrode and the drain electrode of the third transistor TR3/M is electrically connected to a second electrode of the second display element D2/550.

Claim 2: A semiconductor device comprising a pixel, the pixel comprising: 
a first transistor Tr1/SW1; 
a first display element D1/750; 
a second transistor TR2/SW2; 
a second display element D2/550; 
a third transistor TR3/M; 
a first wiring W1/S1(i) electrically connected to one of a source electrode and a drain electrode of the first transistor Tr1/SW1 and one of a source electrode and a drain electrode of the second transistor TR2/SW2; [Fig. 9A shows a first wiring W1/S1(j) does not electrically connected to one of a source electrode and a drain electrode of the second transistor TR2/SW2];
a second wiring W2/G1(i) electrically connected to a gate of the first transistor Tr1/SW1; 
a third wiring W3/ANO electrically connected to a gate of the second transistor TR2/SW2; [Fig. 9A shows a third wiring W3/ANO does not electrically connected to a gate of the second transistor TR2/SW2. However, Figs. 9A-B show a third wiring W3/ANO electrically connected one of a source electrode and a drain electrode of the third transistor TR3/M. Fig. 9C of the nonelected Sub-Species c shows a third wiring G2(i) electrically connected to a gate of the second transistor TR2/SW2]; 
a fourth wiring W4/COM1 electrically connected to one of a source electrode and a drain electrode of the third transistor TR3/M; [Fig. 9A shows a fourth wiring W4/COM1 does not electrically connected to one of a source electrode and a drain electrode of the third transistor TR3/M.  However, Fig. 9A shows a fourth wiring W4/COM1 electrically connected to one electrode of the first display element D1/750. However, Fig. 9C of the nonelected Sub-Species c shows a fourth wiring W4/ANO electrically connected to one of a source electrode and a drain electrode of the third transistor TR3/M];
a fifth wiring W5/VCOM2 electrically connected to a first electrode of the first display element D1/750; [Fig. 9A shows a fifth wiring W5/VCOM2 does not electrically connected to a first electrode of the first display element D1/750.  However, Figs. 9A-B show a fifth wiring W5/VCOM2 electrically connected to one electrode of the second display element D2/550. Figs. 9C-B of the nonelected Sub-Species c-d show a fifth wiring W5/VCOM1 electrically connected to a first electrode of the first display element D1/750]; 
a sixth wiring W6/G2(i) electrically connected to a first electrode of the second display element D2/550, [Fig. 9A shows a sixth wiring W6/G2(i) does not electrically connected to a first electrode of the second display element D2/550. However, Fig. 9A shows a sixth wiring W6/G2(i) electrically connected to the gate of the second transistor TR2/SW2. Fig. 9C-D of the nonelected Sub-Species c-d shows a sixth wiring W6/VCOM2 electrically connected to a first electrode of the second display element D2/550];
wherein the other of the source electrode and the drain electrode of the first transistor Tr1/SW1 is electrically connected to a second electrode of the first display element D1/750,  
wherein the other of the source electrode and the drain electrode of the second transistor TR2/SW2 is electrically connected to a gate of the third transistor TR3/M, 
wherein the other of the source electrode and the drain electrode of the third transistor TR3/M is electrically connected to a second electrode of the second display element D2/550, 
wherein the first display element D1/750 is a liquid-crystal element, and  
wherein the first display element D1/750 is a light-emitting element [Fig. 9A shows second transistor TR2/SW2 (not the first display element) should be a light-emitting element].

Claim 3: A semiconductor device comprising a pixel, the pixel comprising: 
a first transistor Tr1/SW1; 
a first display element D1/750; 
a first capacitor C1; 
a second transistor TR2/SW2; 
a second display element D2/550; 
a second capacitor C2; 
a third transistor TR3/M; 
a first wiring W1/S1(j) electrically connected to one of a source electrode and a drain electrode of the first transistor Tr1/SW1 and one of a source electrode and a drain electrode of the second transistor TR2/SW2; [Fig. 9A shows a first wiring W1/S1(j) does not electrically connected to one of a source electrode and a drain electrode of the second transistor TR2/SW2. However, Fig. 9C of nonelected Sub-Species c shows a first wiring W1/S1(j) electrically connected to one of a source electrode and a drain electrode of the second transistor TR2/SW2];
a second wiring W2/G1(j) electrically connected to a gate of the first transistor Tr1/SW1; 
a third wiring W3/ANO electrically connected to a gate of the second transistor TR2/SW2; [Fig. 9A shows a third wiring W3/ANO does not electrically connected to a gate of the second transistor TR2/SW2. However, Fig. 9A shows a third wiring W3/ANO electrically connected one of a source electrode and a drain electrode of the third transistor TR3/M. Fig. 9C of the nonelected Sub-Species c shows a third wiring G2(i) electrically connected to a gate of the second transistor TR2/SW2];
a fourth wiring W4/COM1 electrically connected to one of a source electrode and a drain electrode of the third transistor TR3/M; [Fig. 9A shows a fourth wiring W4/COM1 does not electrically connected to one of a source electrode and a drain electrode of the third transistor TR3/M.  However, Fig. 9A-B show a fourth wiring W4/COM1 electrically connected to one electrode of the first display element D1/750. However, Fig. 9C of the nonelected Sub-Species c shows a fourth wiring W4/ANO electrically connected to one of a source electrode and a drain electrode of the third transistor TR3/M];
a fifth wiring W5/VCOM2 electrically connected to a first electrode of the first display element D1/750; [Fig. 9A shows a fifth wiring W5/VCOM2 does not electrically connected to a first electrode of the first display element D1/750.  However, Fig. 9A shows a fifth wiring W5/VCOM2 electrically connected to one electrode of the second display element D2/550. Figs. 9C-D of the nonelected Sub-Species c-d show a fifth wiring W5/VCOM1 electrically connected to a first electrode of the first display element D1/750];
a sixth wiring W6/G2(i) electrically connected to a first electrode of the second display element D2/550, [Fig. 9A shows a sixth wiring W6/G2(i) does not electrically connected to a first electrode of the second display element D2/550. However, Fig. 9A shows a sixth wiring W6/G2(i) electrically connected to the gate of the second transistor TR2/SW2. Fig. 9C-D of the nonelected Sub-Species c-d shows a sixth wiring W6/VCOM2 electrically connected to a first electrode of the second display element D2/550];
wherein the other of the source electrode and the drain electrode of the first transistor Tr1/SW1 is electrically connected to a second electrode of the first display element D1/750,  
wherein the other of the source electrode and the drain electrode of the second transistor TR2/SW2 is electrically connected to a gate of the third transistor TR3/M, 
wherein the other of the source electrode and the drain electrode of the third transistor TR3/M is electrically connected to a second electrode of the second display element D2/550.

Claim 4 cites “the first electrode of the second capacitor C2 is electrically connected to a second electrode of the second capacitor C2”, which will cause short-circuit in the second capacitor C2.

Claims 1-3 seem to be the combinations of the schematic circuits of FIGS. 9A-9D, which present entirely different connections of transistors, capacitors and wirings. Because of these combinations of FIGS. 9A-9D in claims 1-3. Examiner cannot identify claims for each species and sub-species in the restriction mailed on 07/16/2021.

Please amend to claims and elect claims according to the elected species “1” and sub-species “a” as the final requirement.  

Claims 5-16 are rejected since they depend on the rejected claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HIRAKATA et al. (US 20160041428) disclose the pixel circuit 102C including a driver transistor M10, a switching element M11, and a capacitor C11, and is electrically connected to a wiring G11 that can supply a selection signal, a wiring S11 that can supply an image signal, a wiring VP that can supply a high power supply potential, and 
Iwaki et al. (US 20180096670) disclose the pixel 22 illustrated in FIG. 10A including a transistor Tr11, a transistor Tr12, a transistor Tr13, a light-emitting element 110, and a capacitor C1.  Although the transistors Tr11 to Tr13 are n-channel transistors here, the transistors Tr11 to Tr13 may be p-channel transistors, each include a back gate, and the back gate is connected to a front gate. In this case, the same potential as a potential applied to the front gate is applied to the back gate, so that the on-state current of the transistor can be increased.  In particular, the transistor Tr11 is used for writing of an image signal; therefore, when the configuration illustrated in FIG. 11A is employed, the pixel 22 can be operated at high speed.
Yeh et al. (US 20070001956) disclose a the pixel structure for the vertical emi-flective display comprising a first transistor T1, a second transistor T2, a first storage capacitor Cst1, an self-light emitting display unit OLED, a third transistor T3, a second storage capacitor Cst2, and a reflective-type display unit LC.  In addition, each pixel further includes two data lines Data1, Data2 and two scan lines Scan1, Scan2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871